Citation Nr: 1704345	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for rheumatoid arthritis and/or arthritis of the elbows, wrists, and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1984 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2013, the Veteran testified during a Board hearing before the undersigned at the RO.  

In an October 2013 decision, the Board adjudicated other issues then on appeal and remanded the remaining issue of service connection for rheumatoid arthritis and/or arthritis of the cervical spine, elbows, wrists, and hips for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  As service connection for arthritis of the cervical spine is being granted, the Board has separately listed that issue on the title page.  

Lastly, the Board notes that the report of an April 2016 VA examination on non-degenerative arthritis contains the examiner's comment that the Veteran withdrew his claim for service connection for rheumatoid arthritis at the hearing.  However, the hearing transcript does not show that the Veteran withdrew the claim and no correspondence indicating a withdrawal of the claim has been received.  Thus, the Board will proceed with the adjudication of the claim.




FINDINGS OF FACT

1.  The Veteran's arthritis of the cervical spine manifested to a compensable degree within one year of separation from active service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has rheumatoid arthritis or arthritis of the elbows, wrists, and hips.

3.  The Veteran's complaints of pain in the elbows, wrists, and hips have not been associated with any underlying diagnoses and are not otherwise accompanied by objective indications of qualifying chronic disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for rheumatoid arthritis and/or arthritis of the elbows, wrists, and hips, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in June 2006.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, given the favorable decision on the claim for service connection for arthritis of the cervical spine, no further discussion of the duty to assist is needed.  Regarding the remaining claim, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains his service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in July 2006 to determine the nature and etiology of his disabilities.  As examination of the cervical spine, elbows, wrists, and hips was normal, the examiner did not order any further diagnostic testing.  In the remand portion of the October 2013 decision, the Board requested another examination to obtain any required testing and determine whether the Veteran has rheumatoid arthritis or any other disorder of the elbows, wrists, and hips.  VA provided the Veteran with the requested examinations in April 2016.  The Board finds that examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, obtained the required testing, and provided the information needed to decide the claims, including pertinent opinions.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims folder and the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Furthermore, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317 (2016).  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War.

For a disability due to an undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on an undiagnosed illness under 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

A medically unexplained chronic multisymptom illness contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).




Arthritis of the Cervical Spine

The service treatment records show that the Veteran reported pain and stiffness in the neck during an April 2005 dental examination.  However, there is no record of treatment for these neck symptoms.

After service, a May 2006 private treatment record shows complaints of neck pain, examination findings indicating that range of motion was within normal limits, and x-ray findings indicating congenital fusion of C2-C3, early arthritic osteophytes, and early disc disease.  A July 2006 VA examination report shows normal range of motion of the cervical spine.  An April 2016 VA examination report reflects slightly reduced range of motion of flexion and extension with pain during flexion, extension, and lateral rotation.  X-rays revealed arthritis of the cervical spine.

Given the above, the record indicates that the Veteran had symptoms of a cervical spine disorder in service and that x-rays showed arthritis of the cervical spine in May 2006, shortly after separation from service in April 2006.  The remaining question is whether the disability manifested to a degree of 10 percent within a year of separation from active service.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2016). 

The objective medical evidence of record does not show that the Veteran's cervical spine disorder manifested in the criteria needed for a 10 percent rating within one year of separation from active service.  However, he filed a claim within one month of separation, indicating the presence of pain and some degree of loss of range of motion at that time.  The Board notes that he is competent to give evidence about observable symptoms such as pain and loss of range of motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further observes that pain associated with range of motion generally results in some loss of range of motion and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Resolving reasonable doubt in the Veteran's favor, the Board finds that his arthritis manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, arthritis of the cervical spine shall be presumed to have been incurred in active service and service connection is warranted.

Rheumatoid Arthritis and/or Arthritis of the Elbows, Wrists, and Hips

The Veteran asserts that he developed rheumatoid arthritis and/or arthritis of the elbows, wrists, and hips during service active service.  In the alternative, he asserts that he has a disorder of the elbows, wrists, and hips due to an undiagnosed illness with chronic fatigue with body-wide joint problems and muscle pain.

While the service treatment records indicate that rheumatoid arthritis was suspected, laboratory tests were negative.  In June 1993, the Veteran complained of foot pain.  July and August 1993 laboratory tests for rheumatoid arthritis were negative.  In December 2004, he complained of pain in the knees, shoulders, and right elbow and was diagnosed with arthralgias.  Tests for inflammatory arthritis were ordered, and a January 2005 record indicates that they were negative.  In January 2006, he complained of shoulder pain and was diagnosed with a left shoulder disorder and low grade rheumatoid arthritis.  However, it is unclear whether the diagnosis of rheumatoid arthritis was specific to the left shoulder or a general diagnosis.  It is additionally unclear whether the diagnosis was based on laboratory tests as none specific for rheumatoid arthritis appears to have been performed at that time.  Thus, while rheumatoid arthritis was suspected, and a diagnosis of low grade rheumatoid arthritis was made, laboratory tests confirming the diagnosis were negative.

After service, a May 2006 private treatment record shows a diagnosis of a systemic disorder, specifically rheumatoid arthritis, and a June 2006 treatment record shows a diagnosis of mixed autoimmune disorder.  However, as in service, there are no laboratory tests confirming either diagnosis.

The Veteran was afforded a VA examination in July 2006.  He reported a history of pain in multiple joints with excessive physical assertion.  He stated that his primary care physician had told him that he may have rheumatoid arthritis.  Examination of the cervical spine, elbows, wrists, and hips was normal.  The examiner stated that there is no pathology to render a diagnosis with respect to the claimed arthritis of multiple joints.

The Veteran was afforded another examination in April 2016.  The examiner stated that the Veteran does not have a diagnosis of rheumatoid arthritis.  The examiner noted that the Veteran had been suspected of having some form of arthritis during active service but work-up was negative on two occasions, and cited to laboratory results from December 2004 and September 2007.  The Board notes that the September 2007 tests were performed after service; however, this error in dating has no bearing on the examiner's conclusion, which is that the Veteran does not have rheumatoid arthritis.  Thus, this error does not reduce the probative value of the examiner's conclusions.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The examiner also stated that physical examination revealed no clinical diagnosis of rheumatoid arthritis or any other form of systemic arthritis.  The examiner further stated that laboratory tests for rheumatoid arthritis were repeated and all results were normal, effectively ruling out rheumatoid arthritis.  

Given the above, while rheumatoid arthritis was suspected in service, laboratory tests for rheumatoid arthritis were negative, and they continued to be negative after service.  In that regard, as was indicated by the April 2016 examiner, the Board observes that laboratory tests are more probative in establishing the diagnosis of rheumatoid arthritis than physical examinations.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has rheumatoid arthritis.  

Turning to the Veteran's other assertions, the service treatment records do not show a diagnosis of arthritis of the elbows, wrists, or hips.  However, they show that he suffered a contusion of the left elbow in June 1991 and, while not specific to the wrist, sprained his right hand in June 1992.  He also was diagnosed with tendonitis of both elbows in July 2003 and arthralgia of the right elbow in December 2004.  Additionally, he reported a history of right hip pain in January 2001 and a history of a strain to both elbows in April 2003; however, no findings or diagnoses were rendered at those times.  

The Veteran was afforded a VA examination in July 2006.  The examiner indicated that examination of the elbows, wrists, and hips was normal and did not order any further diagnostic testing.  A March 2010 VA examination report on the left wrist ganglion cyst showed that left wrist x-ray findings were within normal limits.

The Veteran was afforded additional VA examinations in April 2016.  Those examinations found no current disorders of the elbows, wrists, and hips and x-rays were normal.  The examiner concluded that the Veteran does not have a diagnosis associated with the elbows, wrists, or hips.  The examiner also stated that there is no disability pattern suggesting either a diagnosable chronic multisystem illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis due to environmental exposures of the Gulf.

Given the above, while the Veteran may have injured his elbows, right wrist, and right hip in service, there is no evidence of a current disability associated with any of those injuries.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has arthritis of the elbows, wrists, and hips.  The Board also finds that the Veteran's complaints of pain in the elbows, wrists, and hips have not been associated with any underlying diagnoses and are not otherwise accompanied by objective indications of qualifying chronic disabilities.  Moreover, pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to self-diagnose rheumatoid arthritis, which requires diagnostic laboratory testing; arthritis, which requires diagnostic radiologic testing; or an undiagnosed illness or medically unexplained chronic multisymptom illness, which requires medical knowledge and training.

In conclusion, service connection for rheumatoid arthritis and/or arthritis of the elbows, wrists, and hips, to include as due to an undiagnosed illness, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for arthritis of the cervical spine is granted.

Service connection for rheumatoid arthritis and/or arthritis of the elbows, wrists, and hips, to include as due to an undiagnosed illness, is denied.




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


